PER CURIAM.
Rehearing granted in part. The ruling of this court in this matter dated June 29, 1990, 565 So.2d 428, is amended to read as follows:
Granted. Ruling of the court of appeal is reversed. La.Code Civ.P. art. 1464 is not applicable. The ruling of the district court, denying plaintiff’s motion to quash, is reinstated. However, the trial judge is instructed to issue a protective order to insure the integrity of the specimens, and to limit to a reasonable number, within his discretion, the number of experts who may be permitted to examine the specimens.
*635REHEARING GRANTED IN PART; REMANDED TO TRIAL COURT WITH ORDER.